ICJ_068_ContinentalShelf_LBY_MLT_1982-07-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE,

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER OF 27 JULY 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE DU 27 JUILLET 1982
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Order of 27 July 1982, I. C.J. Reports 1982, p. 554.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
ordonnance du 27 juillet 1982, C.I.J. Recueil 1982, p. 554.

 

Sales number
N° de vente : 476

 

 

 
554

INTERNATIONAL COURT OF JUSTICE

1982 YEAR 1982
27 July
General List
No. 68 27 July 1982

CASE CONCERNING THE CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER

The Vice-President of the International Court of Justice,

Having regard to Article 40 and Article 48 of the Statute of the Court and
to Article 13, paragraph 3, Article 44, and Article 46 of the Rules of
Court,

Whereas by a letter dated 19 July 1982, filed in the Registry of the Court
on 26 July 1982, the Secretary of the People’s Committee for the People’s
Foreign Liaison Bureau of the Socialist People’s Libyan Arab Jamahiriya
and the Minister for Foreign Affairs of the Republic of Malta transmitted to
the Registrar a certified true copy of a Special Agreement, and of a related
exchange of letters, signed at Valietta on 23 May 1976, by which their
Governments request the Court to decide the following question :

“What principles and rules of international law are applicable to the
delimitation of the area of the continental shelf which appertains to the
Republic of Malta and the area of continental shelf which appertains to
the Libyan Arab Republic, and how in practice such principles and
rules can be applied by the two Parties in this particular case in order
that they may without difficulty delimit such areas by an agreement as
provided in Article III” ;

Whereas the Secretary of the People’s Committee for the People’s For-
eign Liaison Bureau of the Libyan Arab Jamahiriya and the Minister for
Foreign Affairs of Malta also enclosed with their letter the procès-verbal of
the exchange of instruments for the ratification of the Special Agreement,
which took place at Valletta on 20 March 1982 ;

Whereas Article IV of the Special Agreement provides for its entry into
555 CONTINENTAL SHELF (ORDER 27 VII 82)

force on the date of exchange of the instruments of ratification and for its
joint notification to the Registrar of the Court ;

Whereas in the said letter the two ministers stated that Dr. Abdelrazeg
El-Murtadi Suleiman had been appointed Agent of the Libyan Arab
Jamahiriya and Dr. Edgar Mizzi Agent of Malta, for the purposes of the
case ;

Whereas the views of the Parties with regard to questions of procedure
provided for in paragraph 2 of Article IT of the Special Agreement are as
follows :

“Without prejudice to any question of the burden of proof, the
written pleadings shall consist of the following documents :

(a) Memorials to be submitted simultaneously to the Court by each
Party and exchanged with one another within a period of nine
months from the date of the notification of this agreement to the
Registrar of the Court.

(b) Replies to be similarly submitted to the Court by each Party and
exchanged with one another within four months after the date of
the submissions of the Memorials to the Registrar.

(c} Additional written pleadings may be presented and exchanged in
the same manner within periods which shall be fixed by the Court at
the request of one of the Parties, or if the Court so decides after
consultation with the two Parties” ;

Taking this agreement into account, as provided in paragraph 2 of
Article 44 of the Rules of Court ;

Fixes 26 April 1983 as the time-limit for the filing of Memorials by
the Socialist People’s Libyan Arab Jamahiriya and by the Republic of
Malta ;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at the
Peace Palace, The Hague, this twenty-seventh day of July one thousand nine
hundred and eighty-two, in three copies, one of which will be placed in the
archives of the Court, and the others transmitted to the Government of the
Socialist People’s Libyan Arab Jamahiriya and to the Government of the
Republic of Malta respectively.

(Signed) José SETTE-CAMARA,
Vice-President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
